IN THE
                         TENTH COURT OF APPEALS

                               No. 10-19-00358-CV

                        IN RE TROY DALE CHASTEEN



                               Original Proceeding


                         MEMORANDUM OPINION


      The petition for a writ of mandamus is denied. TEX. R. APP. P. 52.8(d). Relator's

"Amended Emergency Motion for Temporary Relief to Stay Trial Court Proceedings" is

dismissed as moot.




                                        TOM GRAY
                                        Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Petition denied
Opinion delivered and filed January 29, 2020
[OT06]